The indictment charges forgery. Appellant made application requesting the jury to recommend a suspension of his sentence in the event of his conviction. The verdict of the jury pronounced him guilty, fixing his punishment at two years in the penitentiary, and recommended that sentence be suspended. The judgment is in accord therewith, and suspends the sentence during the good behavior of appellant. Notwithstanding this he is seeking to have this court review his case. There is no final judgment from which an appeal may be prosecuted. Bierman v. State, 73 Tex.Crim. Rep., 164 S.W. Rep., 840; Thomas v. State, 87 Tex.Crim. Rep., 219 S.W. Rep., 1100.
The appeal is dismissed.
Dismissed.